ORDER
PER CURIAM.
On consideration of the affidavit of GEORGE RETOS, JR., wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia, which affidavit has been filed with the Clerk of this Court, and the report and recommendation of the Board on Professional Responsibility with respect thereto, it is this 28th day of March, 1995
ORDERED that the said GEORGE RE-TOS, JR. is disbarred on consent.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, § 14 and 16, which sets forth certain rights and responsibilities of disbarred attorneys. The effective date of respondent’s disbarment shall run from the date that the affidavit required by Rule XI, § 14(g), is filed.